Citation Nr: 0821972	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a chronic low 
back disorder.

2.  Evaluation of residuals, fracture, left fifth metacarpal, 
currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the record shows that the veteran is 
receiving Social Security Disability.  The record contains an 
award letter dated in March 1985 and a Social Security 
benefit statement for the year 1996.  Furthermore, outpatient 
treatment records of May 1996 note that the veteran was seen 
for chronic back pain and notes that the veteran has been on 
disability since 1983.  No records from the Social Security 
Agency have been requested or associated with the claim file.  
Records from the Social Security Administration (SSA) must be 
obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




